Name: Council Regulation (EC) No 139/96 of 22 January 1996 amending Regulations (EC) No 3285/94 and (EC) No 519/94 with respect to the uniform Community surveillance document
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade policy;  documentation
 Date Published: nan

 Avis juridique important|31996R0139Council Regulation (EC) No 139/96 of 22 January 1996 amending Regulations (EC) No 3285/94 and (EC) No 519/94 with respect to the uniform Community surveillance document Official Journal L 021 , 27/01/1996 P. 0007 - 0018COUNCIL REGULATION (EC) No 139/96 of 22 January 1996 amending Regulations (EC) No 3285/94 and (EC) No 519/94 with respect to the uniform Community surveillance documentTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 (1) and Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2) established a common surveillance document for use in cases of prior Community surveillance; whereas the model for the surveillance document, which is identical for both the Regulations, appears in Annex I to Regulation (EC) No 3285/94 and in Annex IV to Regulation (EC) No 519/94;Whereas, in the interests of good administrative management and to assist Community operators, the content and layout of the abovementioned surveillance document should be aligned as far as possible on the common import licence forms provided for in Commission Regulations (EC) No 3168/94 (3), (EC) No 3169/94 (4) and (EC) No 1150/95 (5) and in Commission Recommendation No 3118/94/ECSC (6), bearing in mind the technical characteristics of the surveillance document;Whereas, under the current arrangements applications for surveillance documents must be made using a special form which itself fulfils the function of a surveillance document once completed and authenticated by the competent national authorities; whereas, in order to simplify the formalities which importers must complete, it should no longer be required that an application for a surveillance document be made using a Community form specially intended for that purpose; whereas the information which must be given in the application for a surveillance document must nevertheless be specified;Whereas transitional arrangements expiring on 31 December 1996 should be made for Community surveillance documents already printed and issued by the Member States by the time this Regulation enters into force,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 3285/94 is hereby amended as follows:1. Article 12 (1) and (2) shall be replaced by the following:'1. Products under prior Community surveillance may be put into free circulation only on production of a surveillance document. Such document shall be issued by the competent authority designated by Member States, free of charge, for any quantity requested and within a maximum of five working days of receipt by the national competent authority of an application by any Community importer, regardless of his place of business in the Community. This application shall be deemed to have been received by the national competent authority no later than three working days after submission, unless it is proved otherwise.2. The surveillance document shall be made out on a form corresponding to the model in Annex I.Except where the decision to impose surveillance provides otherwise, the importer's application for surveillance documents shall contain only the following:(a) the full name and address of the applicant (including telephone and fax numbers and any number identifying the applicant to the competent national authority), plus the applicant's VAT registration number if he is liable for VAT;(b) where appropriate, the full name and address of the declarant or of any representative appointed by the applicant (including telephone and fax numbers);(c) a description of the goods giving:- their trade name,- their combined nomenclature code,- their place of origin and place of consignment;(d) the quantity declared, in kilograms and, where appropriate, any other additional unit (pairs, items, etc.);(e) the value of the goods, cif at Community frontier, in ecus;(f) the statement below, dated and signed by the applicant, with the applicant's name spelt out in capital letters:"I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community."`2. The following paragraphs shall be added to Article 12:'8. Surveillance document forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder's copy" and bearing the number 1, to be issued to the applicant, and the other, marked "Copy for the competent authority" and bearing the number 2, to be kept by the authority issuing the document. For administrative purposes the competent authority may add supplementary copies to form 2.9. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 Ã  297 mm; the type space between the lines shall be 4,24 mm (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the surveillance document itself, shall in addition have a yellow printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means.10. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified.`3. Article 14 (1) and (2) shall be replaced by the following:'1. Products under regional surveillance may be put into free circulation in the region concerned only on production of a surveillance document. Such document shall be issued by the competent authority designated by the Member State(s) concerned, free of charge, for any quantity requested and within a maximum of five working days of receipt by the national competent authority of an application by any Community importer, regardless of his place of business in the Community. This application shall be deemed to have been received by the national competent authority no later than three working days after submission, unless it is proved otherwise. Surveillance documents may be used only for such time as arrangements for imports remain liberalized in respect of the transactions concerned.2. Article 12 (2) shall apply.`4. Annex I is hereby replaced by the Annex in Annex I to this Regulation.Article 2 Regulation (EC) No 519/94 is hereby amended as follows:1. Article 10 (1) and (2) shall be replaced by the following:'1. Products under prior Community surveillance may be put into free circulation only on production of a surveillance document. Such document shall be issued by the competent authority designated by Member States, free of charge, for any quantity requested and within a maximum of five working days following receipt by the national competent authority of an application by any Community importer, regardless of his place of business in the Community. This application shall be deemed to be received by the national competent authority no later than three working days after submission, unless it is proved otherwise.2. The surveillance document shall be made out on a form corresponding to the model in Annex IV.Except where the decision to impose surveillance provides otherwise, the importer's application for a surveillance document shall contain only the following:(a) the full name and address of the applicant (including telephone and fax numbers and any number identifying the applicant to the competent national authority), plus the applicant's VAT registration number if he is liable for VAT;(b) where appropriate, the full name and address of the declarant or of any representative appointed by the applicant (including telephone and fax numbers);(c) a description of the goods giving:- their trade name,- their combined nomenclature code,- their place of origin and place of consignment;(d) the quantity declared, in kilograms and, where appropriate, any other additional units (pairs, items, etc.);(e) the value of the goods, cif at Community frontier, in ecus;(f) the statement below, dated and signed by the applicant, with the applicant's name spelt out in capital letters:"I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community."`2. The following paragraphs shall be added to Article 10:'8. Surveillance document forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder's copy" and bearing the number 1, to be issued to the applicant, and the other, marked "Copy for the competent authority" and bearing the number 2, to be kept by the authority issuing the document. For administrative purposes the competent authority may add supplementary copies to form 2.9. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 Ã  297 mm; the type space between the lines shall be 4,24 mm (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the surveillance document itself, shall in addition have a yellow printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means.10. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified.`3. Article 13 (1) and (2) shall be replaced by the following:'1. Products under regional surveillance may be put into free circulation in the region concerned only on production of a surveillance document. Such document shall be issued by the competent authority designated by the Member State(s) concerned, free of charge, for any quantity requested and within a maximum of five working days of receipt by the national competent authority of an application by any Community importer, regardless of his place of business in the Community. This application shall be deemed to have been received by the national competent authority no later than three working days after submission, unless it is proved otherwise. Surveillance documents may be used only for such time as arrangements for imports remain liberalized in respect of the transactions concerned.2. Article 10 (2) shall apply.`4. Annex IV is hereby replaced by the Annex in Annex II to this Regulation.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1996. However, Member States may, until 30 June 1996, make out the surveillance documents on the forms in Annex I to Regulation (EC) No 3285/94 and Annex IV to Regulation (EC) No 519/94. Surveillance documents issued before that date may be used until the date of their expiry and until 31 December 1996 at the latest.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 January 1996.For the CouncilThe PresidentW. LUCCHETTI(1) OJ No L 349, 31. 12. 1994, p. 53.(2) OJ No L 67, 10. 3. 1994, p. 89.(3) OJ No L 335, 23. 12. 1994, p. 23. Regulation as amended by Regulation (EC) No 1627/95 (OJ No L 155, 6. 7. 1995, p. 8).(4) OJ No L 335, 23. 12. 1994, p. 33.(5) OJ No L 116, 23. 5. 1995, p. 3.(6) OJ No L 330, 21. 12. 1994, p. 6. Recommendation as last amended by Recommendation No 393/95/ECSC (OJ No L 43, 25. 2. 1995, p. 23).ANNEX I >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>ANNEX II >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>